Citation Nr: 1605206	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  15-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which, in relevant part, denied reopening previously denied claims for entitlement to service connection for a back disability and chronic left S1 radiculopathy.  The Veteran filed a timely Notice of Disagreement (NOD) pertaining to his "lumbar condition" and perfected an appeal as to his back disability.   

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.   A transcript of that hearing is of record.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1996 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back disability and chronic left S1 radiculopathy.

2.  Evidence received since the May 1996 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability; thus it is new and material.  


CONCLUSIONS OF LAW

1.  The May 1996 RO rating decision that denied entitlement to service connection for a back disability and chronic left S1 radiculopathy is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2015).

2.  Evidence received since the May 1996 RO rating decision is new and material; the claim for entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the claim to reopen, VA has substantially satisfied the duties to notify and assist.  To the extent that there is any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The evidence added to the claims file since the May 1996 RO decision includes a June 2015 statement from the Veteran which indicates that he met with a VA physician in 2013 who, after ordering an MRI and examining the Veteran, "suggested" filing a claim.  See June 2015 statement.  The statement is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); see also Justus v. Principi, supra.  The Board finds it reasonable that the physician's suggestion to file a claim may indicate that there could be some relation between the Veteran's current back disability and his military service.  

The evidence is material in that it addresses an unestablished fact - that there may be an etiological relationship between the Veteran's current back disability and service.  

Given the low threshold for reopening a previously denied claim as espoused by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  Thus, the claim is reopened.  However, the Board cannot, at this point, adjudicate the reopened claim, as further action is required to comply with VA's due process requirements as detailed in the REMAND section below.  



ORDER

New and material evidence sufficient to reopen the claim for entitlement to service connection for a back disability has been received, and the appeal is granted to that extent.  


REMAND

Having reopened the Veteran's claim for entitlement to service connection for a back disability, the Board cannot adjudicate the case at this time.  While the file contains evidence of a current back disability and evidence of treatment for a back injury in service, the file does not contain a medical opinion as to the etiology of the Veteran's current back disability. 

As the Board must remand to obtain a medical opinion, additional development, as noted below, should be undertaken.

The Veteran has reported that he is in receipt of Social Security Administration (SSA) benefits.  At his January 2016 hearing, the Veteran testified that he currently receives Supplemental Security Income (SSI) benefits.  See January 2016 hearing transcript, p. 10.  The Board notes that an individual may be eligible for SSI benefits based on several criteria, including disability.  It is unclear from a review of the claims file if SSA records may include evidence relevant to the Veteran's back disability.  Thus, the Board finds that SSA records should be obtained and associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).    

The Veteran also testified that following separation from service, he was first treated for his back disability in 1990 at the Houston VA Medical Center (Houston VAMC).  See January 2016 hearing transcript, p. 5.  The Veteran further indicated he is still being treated at the Houston VAMC.  Id, p. 6.  The file contains numerous clinical records pertaining to the Veteran's back from 1989 to 1991, but subsequently only contains Houston VAMC treatment records pertaining to the Veteran's back in 1997, 2008, and 2013.  In addition, the Veteran testified that he had an upcoming appointment with a neurologist at the Houston VAMC. Id., p. 9.  The Board would like to ensure the file contains all treatment records related to the Veteran's back from the Houston VAMC, including the most recent neurological record from 2016, if available.  Thus, any treatment records from the Houston VAMC relating to the Veteran's back disability, including any associated neurologic records, should be obtained and associated with the file.

Finally, the file contains August 2014 correspondence which indicates that the Veteran was seen by Dr. M.A., a neurologist.  However, the file does not contain treatment records from Dr. M.A.  The Board believes these records may also be relevant to the Veteran's claim, and as such, VA should attempt to obtain these records and associate them with the file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of all agency records which granted or denied the Veteran benefits, including all medical records used to make a decision.  

2.  Request the Veteran to identify all providers (VA and private) from whom he has received treatment/examination for his back disability, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each, to include Dr. M.A. in approximately August 2014.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, including all Houston VAMC records pertaining to the Veteran's back disability from 1992 to present.

3.  Thereafter, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's current back disability is causally related to or aggravated by service.

The Veteran's claims file and a copy of this remand should be made available to the examiner for review before the examination.  

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then, readjudicate the claim for service connection for a back disability on the merits considering all evidence of record (not just the evidence received since this remand).  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


